DETAILED CORRESPONDENCE

Claim 1 is pending and under consideration. 
Claim 1 has been amended to actively recite steps a)-f).  These changes required a further search consideration of the application. 
Claim 1 is free of prior art. The prior art does not recognize a preparation method for a selenium-enriched wheat whole bud seedling drink with the recited preparation steps of a)-f), as recited in the claims. 
All rejections for the previous Official Action have been withdrawn. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected for reciting the term in line 2 “comprising following preparation steps”.  The phrasing is awkward. It is suggested that the term be amended to recite the term “comprising”.
Claim 1 recites the limitation "the seed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the term “can be” in line 16.  The term “can be” infers that sprouting may or may not occur. In that step d) is directed to sprouting, the claim is interpreted as sprouting must occur.  
1 recites the limitation "the mineral water" in line 18.  There is insufficient antecedent basis for this limitation in the claim.



Response to Arguments

Applicant’s arguments, filed December 31, 2021, with respect to claim 1 has been fully considered and are persuasive.  
The indefiniteness rejection of the previous Official Action are withdrawn in view of the changes to the claims.  New indefiniteness rejections are now imposed.  
The prior art rejection is withdrawn.  The prior art does not recognize a preparation method for a selenium-enriched wheat whole bud seedling drink with the recited preparation steps of a)-f), as recited in the claims. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
                       /DONALD R SPAMER/                       Primary Examiner, Art Unit 1799